Case 20-01056-BFK             Doc 42   Filed 03/31/21 Entered 03/31/21 15:07:27      Desc Main
                                       Document     Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

In re:                              )
                                    )
RYAN AVERY STEPHENS and             )                 Case No. 20-11219-BFK
SIDNEY ZOE STEPHENS,                )                 Chapter 7
                                    )
                  Debtors.          )
____________________________________)
                                    )
KENDI KIOGORA,                      )                 Adversary Proceeding
                                    )                 No. 20-01056-BFK
                  Plaintiff,        )
                                    )
V.                                  )
                                    )
RYAN AVERY STEPHENS and             )
SIDNEY ZOE STEPHENS,                )
                                    )
                  Defendants.       )
____________________________________)

                                 ORDER CONTINUING HEARING
         On March 30, 2021, the Court held a hearing on Defendants’ Motion to Dismiss

Plaintiff’s Second Amended Complaint. Docket No. 39. Kendi Kiogora, pro se Plaintiff, and

Daniel M. Press, counsel for the Defendants, appeared remotely for the hearing. For the reasons

stated on the record, it is

         ORDERED:

    1. The hearing on the Defendants’ Motion to Dismiss Plaintiff’s Second Amended

Complaint (Docket No. 39) is continued to Tuesday, April 27, 2021 at 9:30 a.m.

    2. Defendants must email Defendants’ Motion to Dismiss to Plaintiff at:

chicagosalespro@gmail.com.




                                                  1
Case 20-01056-BFK        Doc 42   Filed 03/31/21 Entered 03/31/21 15:07:27              Desc Main
                                  Document     Page 2 of 2



   3. Plaintiff must submit a written response to Defendants’ Motion to Dismiss by mail and

email to dpress@chung-press.com and file this response with the Court by Tuesday, April 20,

2021.

   4. The parties must appear via video conference for this hearing through the Court’s Zoom

for Government (ZoomGov) program. Parties must e-mail a completed registration request form

(available at https://www.vaeb.uscourts.gov/wordpress/?wpfb_dl=871) to EDVABK-ZOOM-

Judge_Kenney@vaeb.uscourts.gov in accordance with Judge Kenney’s procedures for appearing

by ZoomGov. This program requires pre-registration that should be completed two (2) business

days prior to the hearing date.

   5. The Clerk shall mail copies of this Order, or provide electronic notice of its entry, to the

parties below.
      Mar 31 2021
Date: _____________________                          /s/ Brian F Kenney
                                                     ___________________________________
                                                     Brian F. Kenney
Alexandria, Virginia                                 United States Bankruptcy Judge
                                                     Entered On Docket: March 31, 2021
Copies to:

Kendi Kiogora
1660 S Albany Ave
Chicago, IL 60623
Pro se Plaintiff

Daniel M. Press, Esquire
6718 Whittier Ave., Suite 200
McLean, VA 22101
Counsel for Defendants




                                                2
